Title: James Madison to Francis C. Gray, 25 March 1832
From: Madison, James
To: Gray, Francis C.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                  Mar 25. 1832
                            
                        
                        J. Madison with his respects to Mr. Gray returns his thanks for the copy of his oration "On the hundredth
                            anniversary of the Birthday of Washington." He has read it with the pleasure which could not fail to be afforded by a
                            performance in which so much well chosen matter is so eloquently adapted to so interesting an occasion.
                        
                            
                                
                            
                        
                    